   8:20-cv-00094-BCB-CRZ Doc # 29 Filed: 09/09/20 Page 1 of 2 - Page ID # 58




                             THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA


JACK PROCTOR,                  )                         CIVIL ACTION NO. 8:20-CV-94
                               )
                    Plaintiff, )
                               )
      v.                       )                         PROTECTIVE ORDER
                               )
UNION PACIFIC RAILWAY COMPANY )
A Delaware Corporation,        )
                               )
                    Defendant. )

          The Court held an informal telephone conference on August 6, 2020, to discuss subpoena

recipient PTI’s assertion (in which Defendant Union Pacific joined) that the drive-camera videos

relating to the subject incident are confidential. Although the parties disagree regarding this

confidentiality assertion, and the Court did not rule on the issue, the parties agreed to a limited

protective order as follows:

          Neither of the parties, including all counsel, shall use these drive camera videos in televised

advertising;

          The parties, including counsel, will not make these drive camera videos publicly available on

the Internet; and

          The Parties, including counsel, will not distribute these drive camera videos to anyone

outside its office except for consultants or testifying experts it has retained to assist in this case or

another case arising out of an injury caused by the allegedly negligent conduct of Professional

Transportation Inc., in providing transportation services to a railroad.

          At the conclusion of any litigation, if the parties provided these drive camera videos to

anyone employed to assist in the litigation, counsel will reclaim them. Counsel, however, may retain

copies.
   8:20-cv-00094-BCB-CRZ Doc # 29 Filed: 09/09/20 Page 2 of 2 - Page ID # 59




      THEREFORE, IT IS ORDERED that the Joint Motion for the Court’s entry and

approval of their Agreed Protective Order is GRANTED.

      IT IS SO ORDERED this 9th day of September 2020.

                                               BY THE COURT:

                                               /s/ Cheryl R. Zwart
                                               ________________________________
                                               Hon. Cheryl R. Zwart,
                                               United States Magistrate Judge

Agreed by:


/s/ Paul Banker
Paul Banker
HUNEGS, LENEAVE & KVAS, P.A.
1000 Twelve Oaks Center Drive, Suite 101
Wayzata, MN 55391
Tel: (612) 339-4511
Fax: (612) 339-5150
E-Mail: pbanker@hlklaw.com

ATTORNEYS FOR PLAINTIFF



/s/ Daniel J. Hassing
Daniel J. Hassing
LAMSON, DUGAN and MURRAY, LLP
10306 Regency Parkway Drive
Omaha, NE 68114-3743
Telephone: (402) 397-7300
Telefax: (402) 397-7824
dhassing@ldmlaw.com

ATTORNEYS FOR DEFENDANT




                                           2
